Title: [John Stille’s Bill for Clothing.]
From: Stille, John
To: Adams, John


       
     
      John Adams Esqr. To John Stille
     Dr.
     
      1775 June 24th.
      
      
      
      
     
     
       To makeing Suit of Nankeen
      0:
      6:
      0
      
     
     
       3 3/4 Yards of Linnen @ 3/6
      0:
      13:
      1
      1/2
     
     
       Buttons
      0:
      2:
      7
      
     
     
       Thread 1/6 Silk 3/ hair 2/ Buckram /3 Staying 1/6
      0:
      8:
      3
      
     
     
      
      £2:
      9:
      11
      1/2
     
     
      Novem 7th.
      
      
      
      
     
     
       To makeing 2 pair of Draws
      0:
      4:
      0
      
     
     
       3 Yards of Superfine White flannel at 7/
      1:
      1:
      
      
     
     
      
      £3:
      14:
      11
      1/2
     
    
   
        Received December 7th: 1775 the Above Contents in full 
        John Stille
       
      